Case 2:18-cv-00331-AWA-LRL Document 130 Filed 07/02/19 Page 1 of 4 PageID# 3721



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION

DIRECTPACKET RESEARCH, INC.,

                 Plaintiff,

       v.                                             Civil Action No. 2:18-cv-00331-AWA-LRL
POLYCOM, INC.,

                  Defendant.


     DEFENDANT POLYCOM, INC.’S CONSENT MOTION TO WITHDRAW ITS
  OPENING CLAIM CONSTRUCTION BRIEF (ECF NO. 129) AND REPLACE IT WITH
       THE OPENING CLAIM CONSTRUCTION BRIEF FILED JULY 2, 2019

           Defendant Polycom, Inc. (“Polycom”) files this Consent Motion to withdraw its Opening

 Claim Construction brief timely filed on June 28, 2019 (ECF No. 129) and replace it with

 Polycom’s replacement Opening Claim Construction brief, attached as Exhibit A along with

 accompanying exhibits, filed herewith. As set forth more fully in the accompanying

 Memorandum, the Court should grant the Motion to withdraw and replace Polycom’s Opening

 Claim Construction brief because Polycom files this Motion to resolve a dispute that arose

 between Polycom and Plaintiff, directPacket Research, Inc., and Plaintiff does not oppose this

 Motion or Proposed Consent Order to resolve that dispute. Once replaced, the parties agree that

 the July 2, 2019 filed replacement Opening Claim Construction brief is timely filed in this

 matter.

           Thus, Polycom respectfully requests the Court (1) withdraw Polycom’s Opening Claim

 Construction brief filed June 28, 2019 and (2) replace it with Polycom’s replacement Opening

 Claim Construction brief filed herewith on July 2, 2019 as Exhibit A, along with its

 accompanying Exhibits.
Case 2:18-cv-00331-AWA-LRL Document 130 Filed 07/02/19 Page 2 of 4 PageID# 3722



 Date: July 2, 2019                 Respectfully submitted,

                                           /s/
                                    Jason E. Ohana (VSB No. 82485)
                                    Gary A. Bryant (VSB No. 27558)
                                    Wilcox & Savage, P.C.
                                    440 Monticello Ave., Ste. 2200
                                    Norfolk, Virginia 23510
                                    757.628.5500
                                    757.658.5566 (facsimile)
                                    gbryant@wilsav.com
                                    johana@wilsav.com

                                    Goutam Patnaik (pro hac vice)
                                    Tuhin Ganguly (pro hac vice)
                                    Ryan H. Ellis (VSB No. 89144)
                                    Pepper Hamilton LLP
                                    2000 K Street, NW
                                    Suite 600
                                    Washington, DC 20006-1865
                                    202.220.1200
                                    202.220.1465 (facsimile)
                                    patnaikg@pepperlaw.com
                                    gangulyt@pepperlaw.com
                                    ellisr@pepperlaw.com

                                    Suparna Datta (pro hac vice)
                                    Brittanee L. Friedman (pro hac vice)
                                    Pepper Hamilton LLP
                                    19th Floor, High Street Tower
                                    125 High Street
                                    Boston, MA 02110-2736
                                    617.204.5100
                                    617.204.5150 (facsimile)
                                    dattas@pepperlaw.com
                                    friedmbr@pepperlaw.com

                                    Counsel for Defendant and Counter-Claimant
                                    Polycom, Inc.




                                       2
Case 2:18-cv-00331-AWA-LRL Document 130 Filed 07/02/19 Page 3 of 4 PageID# 3723



                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 2nd day of July, 2019, I will electronically file the foregoing
 with the Clerk of Court using the CM/ECF system, which will then send a notification of such
 filing to all counsel of record:

           Christopher B. Ferenc, Esq.
           Terence P. Ross, Esq.
           Sean S. Wooden, Esq.
           Katten Muchin Rosenman LLP
           2900 K. Street NW, Ste. 200
           Washington, D.C. 20007-5118
           202.625.3500 Telephone
           202.339.6044 Facsimile
           christopher.ferenc@kattenlaw.com
           terence.ross@kattenlaw.com
           sean.wooden@kattenlaw.com

           Yashas Kedar Honasoge, Esq.
           Katten Muchin Rosenman LLP
           525 W. Monroe St., Ste. 1600
           Chicago, Illinois 60661-3693
           312.902.5200 Telephone
           312.902.1061 Facsimile
           yashas.honasoge@kattenlaw.com

           Stephen E. Noona, Esq.
           Kaufman & Canoles, P.C.
           150 W. Main St., Ste 2100
           Norfolk, Virginia 23510
           757.624.3239 Telephone
           888.360.9092 Facsimile
           senoona@kaufcan.com

           Counsel for Plaintiff

                                                /s/
                                                Jason E. Ohana (VSB No. 82485)
                                                Gary A. Bryant (VSB No. 27558)
                                                Counsel for Polycom, Inc.
                                                Willcox & Savage, P.C.
                                                440 Monticello Ave., Ste. 2200
                                                Norfolk, Virginia 23510
                                                757.628.5500 Telephone
                                                757.628.5566 Facsimile
                                                gbryant@wilsav.com
                                                johana@wilsav.com


                                                    3
Case 2:18-cv-00331-AWA-LRL Document 130 Filed 07/02/19 Page 4 of 4 PageID# 3724



                                    Goutam Patnaik (pro hac vice)
                                    Tuhin Ganguly (pro hac vice)
                                    Ryan H. Ellis (VSB No. 89144)
                                    Pepper Hamilton LLP
                                    2000 K Street, NW, Ste. 600
                                    Washington, DC 20006-1865
                                    202.220.1200 Telephone
                                    202.220.1465 Facsimile
                                    patnaikg@pepperlaw.com
                                    gangulyt@pepperlaw.com
                                    ellisr@pepperlaw.com

                                    Suparna Datta (pro hac vice)
                                    Brittanee L. Friedman (pro hac vice)
                                    Pepper Hamilton LLP
                                    19th Floor, High Street Tower
                                    125 High Street
                                    Boston, MA 02110-2736
                                    617.204.5100 Telephone
                                    617.204.5150 Facsimile
                                    dattas@pepperlaw.com
                                    friedmbr@pepperlaw.com

                                    Counsel for Defendant and Counter-Claimant
                                    Polycom, Inc.




                                       4
